The opinion of the Court was by
Weston C. J.
The amendments objected to, we think the justice had authority to allow, it does not appear from the exceptions, that parol proof was received of the limits of the company. At the time of the enrolment of the plaintiff in error, Marlborough P. Faught was in fact the commander of the company, the captain having been promoted. And the clerk was authorized, and it was his duty, to enrol the plaintiff in error; and it appears to have been regularly done and attested by him. Stat. of 1834, $ 12.
As it does not appear, that the plaintiff in error was a minor, or that he was then enrolled for the first time, it cannot be assumed, that he was entitled to six months, within which to procure equipments. We think the warrant to Nash was properly filled up, under the direction of the commanding officer of the company ; and *211that it was sufficient to authorize him to warn the plaintiff in error, he being a member of the company, within the limits described. And we are of opinion, that his absence on the day, on which he is charged with being delinquent, is sufficiently proved by the company records; but that if any explanation was necessary, as to the meaning of the marks in the record, under the proper column, the clerk was a competent witness to give it. Emery v. Goodwin, ante p. 76.

Judgment affirmed.